


EXHIBIT 10.1




AMENDMENT NO. 1 AND WAIVER
Amendment No. 1 AND WAIVER (this “Amendment and Waiver”), dated as of
October 22, 2012, to that certain Credit Agreement (the “Credit Agreement”, with
capitalized terms used herein and not defined herein having the meanings
assigned to therein), entered into as of May 15, 2012, among Wendy's
International, Inc., an Ohio corporation (the “Borrower”), each lender from time
to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer, Wells Fargo Bank, National Association, as Syndication Agent, and
Fifth Third Bank, The Huntington National Bank, and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Co-Documentation Agents.
W I T N E S S E T H :
WHEREAS, the Borrower has noticed that a notice delivery threshold in its prior
credit agreement does not exist in the Credit Agreement.
WHEREAS, one of the Borrower's subsidiaries has not been able to enter into a
control agreement with respect to a Canadian dollar denominated account because
the bank at which the account exists is unable to enter into such an agreement
on a Canadian dollar account and the Borrower wishes to address this issue and
potential similar future issues.
WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the Borrower and the
Required Lenders agree to the amendment and waiver of the Credit Agreement and
the Security Agreement as set forth herein.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION ONE - Amendments. Subject to the satisfaction of the conditions set
forth in Section Three hereof:
(i)    Section 2.05(b)(iv) of the Credit Agreement is hereby amended by adding
the following inside the closing parentheses at the end of the phrase (as
notified by the Borrower to the Administrative Agent within 10 Business Days of
the receipt of proceeds):
“(provided that no notice shall be required to be delivered to the
Administrative Agent unless such proceeds exceed $5,000,000)”.
(ii)    Section 6.01(b) of the Credit Agreement is hereby amended to replace the
phrase
          
“a condensed consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related condensed consolidated
statements of income or operations and cash flows for such fiscal quarter and
for the portion of the Borrower's fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
such condensed consolidated statements to be certified by a Responsible Officer
of the Borrower as fairly presenting in all material respects the financial

1

--------------------------------------------------------------------------------




condition, results of operations, and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes”
with the following:
“(i) a condensed consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such fiscal quarter, (ii) the related condensed consolidated
statements of income or operations for such fiscal quarter and for the portion
of the Borrower's fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
and (iii) a statement of cash flows for the portion of the Borrower's fiscal
year then ended, setting forth in comparative form the figures for the
corresponding portion of the previous fiscal year, such condensed consolidated
statements to be certified by a Responsible Officer of the Borrower as fairly
presenting in all material respects the financial condition, results of
operations, and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes”.
(iii)    Section 7.05(g) of the Credit Agreement is hereby amended by replacing
the phrase “received pursuant to this clause (C)” with the words “received
pursuant to this clause (c)”.
(iv)    Section 3.4(b) of the Security Agreement is hereby amended to add the
phrase “, subject to waiver by the Administrative Agent in its sole discretion”
inside and at the end of the first parenthetical phrase of the second sentence
thereof and inside and at the end of the second parenthetical phrase of the
third sentence thereof.
SECTION TWO - Waiver. Subject to the satisfaction of the conditions set forth in
Section Three hereof, the Required Lenders hereby waive the requirement to
establish a Deposit Account Control Agreement over the Canadian dollar
denominated account listed on Schedule 13 to the Perfection Certificate
delivered on May 15, 2012.
SECTION THREE - Conditions to Effectiveness. This Amendment and Waiver shall
become effective when, and only when, the Administrative Agent shall have
received counterparts of this Amendment and Waiver executed by the Required
Lenders and the Borrower and an acknowledgment of this Amendment and Waiver
executed by each Guarantor. The effectiveness of this Amendment and Waiver
(other than Sections Six, Seven and Eight hereof) is conditioned upon the
accuracy of the representations and warranties set forth in Section Four hereof.
SECTION FOUR - Representations and Warranties; Covenants. The Borrower
represents and warrants to the Administrative Agent and the Lenders that both
before and after giving effect to this Amendment and Waiver, (x) no Default has
occurred and is continuing; and (y) the representations and warranties of the
Borrower and each other Loan Party contained in Article V of the Credit
Agreement or any other Loan Document, or which are contained in any document
that has been furnished at any time under or in connection with any Loan
Document, are true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” is true and correct in all respects) on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (except that any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” is true and correct
in all respects) as of such earlier date, and except that, the representations
and warranties contained in Sections 5.05(a) and (b) of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b) of the Credit Agreement, respectively.

2

--------------------------------------------------------------------------------




SECTION FIVE - Reference to and Effect on the Credit Agreement. On and after the
effectiveness of this Amendment and Waiver, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended or waived by this Amendment and Waiver. The Credit
Agreement and each of the other Loan Documents, as specifically amended by this
Amendment and Waiver, are and shall continue to be in full force and effect and
are hereby in all respects ratified and confirmed. Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Secured
Obligations of the Loan Parties under the Loan Documents. The execution,
delivery and effectiveness of this Amendment and Waiver shall not, except as
expressly provided herein, operate as an amendment or waiver of any right, power
or remedy of any Lender or any Agent under any of the Loan Documents, nor
constitute an amendment or waiver of any provision of any of the Loan Documents.
SECTION SIX - Costs, Expenses and Taxes. The Borrower agrees to pay all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment and Waiver and the other
instruments and documents to be delivered hereunder, if any (including, without
limitation, the reasonable fees and expenses of Cahill Gordon & Reindel LLP) in
accordance with the terms of Section 10.04 of the Credit Agreement.
SECTION SEVEN - Execution in Counterparts. This Amendment and Waiver may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment and Waiver by facsimile or electronic transmission shall be effective
as delivery of a manually executed counterpart of this Amendment and Waiver.
SECTION EIGHT - Governing Law. This Amendment and Waiver shall be governed by,
and construed in accordance with, the laws of the State of New York.
[SIGNATURE PAGE FOLLOWS]









3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Waiver to
be duly executed and delivered as of the day and year first above written.
WENDY'S INTERNATIONAL, INC.
By:
/s/ Daniel T. Collins    

Name: Daniel T. Collins
Title: SVP and Treasurer

[Wendy’s Amendment No. 1 and Waiver]

--------------------------------------------------------------------------------




Accepted and Agreed:


BANK OF AMERICA, N.A.,
as Administrative Agent
By: /s/ William Bulger
Name: William Bulger
Title: Vice President




                        

[Wendy’s Amendment No. 1 and Waiver]

--------------------------------------------------------------------------------




                        




[                     ], as a Lender




By: _____________________________            
Name:    
Title:    


if a second signature is needed


[                     ], as a Lender




By: _____________________________            
Name:    
Title:







[Wendy’s Amendment No. 1 and Waiver]

--------------------------------------------------------------------------------




Accepted and Agreed:


OLDEMARK LLC
THE NEW BAKERY CO. OF OHIO, INC.
WENDY'S EURASIA, INC.
WENDY'S GLOBAL, INC.
WENDY'S GLOBAL RESTAURANTS, LLC
WENDY'S GLOBAL SERVICES, INC.
WENDY'S HOLDINGS, LLC
WENDY'S RESTAURANTS OF NEW YORK, LLC
WENDY'S OF DENVER, INC.
WENDY'S OF N.E. FLORIDA, INC.
WENDY'S OLD FASHIONED HAMBURGERS OF
NEW YORK, INC.
WENDY'S SUPPORT CENTER, LLC


By:     /s/ Daniel T. Collins        
Name: Daniel T. Collins
Title: SVP and Treasurer

















[Wendy’s Amendment No. 1 and Waiver]